                                                                       Case 2:18-cv-01381-RFB-BNW Document 97
                                                                                                           96 Filed 06/22/20
                                                                                                                    06/19/20 Page 1 of 2


                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   CHRISTOPHER A. LUND
                                                                       Nevada Bar No. 12435
                                                                   4   Email: clund@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048
                                                                       Attorneys for Defendants HILV Fee LLC, and
                                                                   7   NAV-115 E. Tropicana, LLC

                                                                   8                               UNITED STATES DISTRICT COURT

                                                                   9                                      DISTRICT OF NEVADA

                                                                  10   STEVE JOHNSON,                                       Case No. 2:18-cv-01381-RFB-BNW

                                                                  11                                 Plaintiff,
                                                                                                           STIPULATION AND [ORDER] TO
3960 Howard Hughes Parkway, Suite 600




                                                                  12   vs.                                 EXTEND TIME FOR DEFENDANTS
                                                                                                           HILV FEE LLC AND NAV-115 E.
                                        Las Vegas, Nevada 89169




                                                                  13   HILV FEE LLC; NAV-115 E. TROPICANA, TROPICANA, LLC’S RESPONSE TO
                                                                       LLC, LAS VEGAS METROPOLITAN POLICE PLAINTIFF’S MOTION TO WITHDRAW
                                                                  14   DEPARTMENT; LAS VEGAS               ADMISSIONS; DECLARATION OF
                                                                       METROPOLITAN POLICE OFFICER A; LAS ANDREW WILLIAMS, ESQ. [ECF NO.
                                                                  15   VEGAS METROPOLITAN POLICE OFFICER 93]
                                                                       B; LAS VEGAS METROPOLITAN POLICE
                                                                  16   OFFICER C; LAS VEGAS METROPOLITAN (First Request)
                                                                       POLICE OFFICER D; LAS VEGAS
                                                                  17   METROPOLITAN POLICE OFFICER E; LAS
                                                                       VEGAS METROPOLITAN POLICE OFFICER
                                                                  18   F; LAS VEGAS METROPOLITAN POLICE
                                                                       OFFICER G; and DOES 9 to 50
                                                                  19
                                                                                                     Defendants.
                                                                  20

                                                                  21          Defendants HILV Fee LLC and NAV-115 E. Tropicana, LLC (“Defendants”) by and

                                                                  22   through counsel, Christopher A. Lund of the law firm Tyson & Mendes LLP, and Plaintiff Steve

                                                                  23   Johnson (“Plaintiff”), by and through counsel Andrew Williams of the law firm The Williams

                                                                  24   Group (collectively the “Parties”), hereby stipulate and agree as follows:

                                                                  25          Plaintiff filed a Motion to Withdraw Admission; Declaration of Andrew Williams, Esq.

                                                                  26   (“Motion”) on June 5, 2020 [ECF No. 93]. The last day for Defendants to file a response to

                                                                  27   Plaintiff’s Motion is June 19, 2020.

                                                                  28          Subject to the approval of the Court, the Parties agree that Defendants shall have up to

                                                                                                                        1
                                                                       Case 2:18-cv-01381-RFB-BNW Document 97
                                                                                                           96 Filed 06/22/20
                                                                                                                    06/19/20 Page 2 of 2


                                                                   1   and including June 24, 2020 to file their response to the Motion.

                                                                   2          The hearing on the Motion is currently set before this Court on July 15, 2020 at 1:00 p.m.

                                                                   3   The Parties agree the extension will not affect the hearing date.

                                                                   4          The Parties respectfully submit that good cause exists for such extension, and that this

                                                                   5   request is not brought for any improper purpose or for purposes of delay.

                                                                   6   DATED this ______ day of June 2020.                  DATED this ____19th_ day of June 2020.

                                                                   7   THE WILLIAMS LAW GROUP                               TYSON & MENDES LLP

                                                                   8   /s/ Andrew Williams                                  /s/ Christopher A.Lund
                                                                       ANDREW WILLIAMS                                      THOMAS E. MCGRATH
                                                                   9   California Bar No. 310526                            Nevada Bar No. 7086
                                                                       6273 Sunset Drive, Suite D3                          CHRISTOPHER A. LUND
                                                                  10   South Miami, Florida 33143                           Nevada Bar No. 12435
                                                                                                                            3960 Howard Hughes Parkway, Suite 600
                                                                  11   DAVID LEE PHILLIPS                                   Las Vegas, Nevada 89169
                                                                       Nevada Bar No. 538
3960 Howard Hughes Parkway, Suite 600




                                                                                                                            Attorneys for Defendants HILV Fee LLC,
                                                                  12   700 South 4th Street                                 and NAV-115 E. Tropicana, LLC
                                                                       Las Vegas, Nevada 89101
                                        Las Vegas, Nevada 89169




                                                                  13
                                                                       Attorneys for Plaintiff Steven Johnson
                                                                  14

                                                                  15          IT IS SO ORDERED.
                                                                                         22nd
                                                                  16          Dated this ______ day of June 2020.

                                                                  17

                                                                  18
                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        2
